DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 11/22/22 (“Amend.”), in which: claims 1, 2, 4, 5, 9 and 18-23 are amended and the rejection of the claims are traversed.  Claims 1-23 are currently pending an Office action on the merits as follows.

Allowable Subject Matter
Claims 1-17 and 21-23 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 18-20 have been fully considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Korean Publication 20200080783) in view of Park (US Publication 2013/0207961).  
Regarding independent claim 18, Lee teaches: a display device, comprising:
a plurality of pixels coupled to a sensing control line extending a first direction (Lee teaches an organic light emitting diode display device (Title) having a plurality of pixels coupled to a sensing control line, GLse extending in a first direction. Figs. 1/2);
a data line extending in a second direction vertical to the first direction (Data line, DL extending in a second direction vertical to the first direction.  Figs.1/2);
a timing controller configured to determine a grayscale correction rate based on location information of the sensing control line, and (In [0046-0047, 0053], Lee teaches a timing controller that determines video data correction using compensation data based on a position of a sensing line.  See also the operation described in [0050-0052]);
generate rewrite image data from image data of a sensing pixel among the pixels coupled to the sensing control line and the grayscale correction rate; and (Recovery data, 50A comprising original video data, 10 and compensating data, 30A, Fig. 3);
a data driver configured to supply a rewrite data voltage to the sensing pixel based on the rewrite image data (See Fig. 2 illustrating video data provided to the pixel supplied by data driver, 300 via data line, DL);
wherein a data voltage supplied to the pixels during an active period of a frame period is different from the rewrite data voltage supplied to the sensing pixel during a vertical blank period of the frame period (Fig. 3 illustrates video data, 20 (data voltage values provided to pixels) provided during an active period, t1 of a frame is different than rewrite data voltage (recovery data, 50A) provided to the pixel during a rewrite period, t2).
Although Lee teaches a display device having a timing controller and using a data enable signal, Lee does not explicitly teach:
wherein the timing controller comprises a control circuit and a storage device receiving a data enable signal, the storage device storing the input image data when the data enable signal is applied for a predetermined period of time 
However, in the field of displays, Park discloses in [0056] a timing controller, 700 storing an input image signal, IDAT1 in response to receiving a data enable signal, ICON1 (DE1).  See also Fig. 2.
Lee teaches a base process/product of a display device having a timing controller and the use of a data enable signal, which the claimed invention can be seen as an improvement in that the display device compensates for pixel process drift ([0005]).  Park teaches a known technique of a timing controller comprises a control circuit and a storage device receiving a data enable signal, the storage device storing the input image data when the data enable signal is applied for a predetermined period of time that is comparable to the base process/product.
Park’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Lee and the results would have been predictable and resulted in the timing controller comprising a control circuit and a storage device receiving a data enable signal, the storage device storing the input image data when the data enable signal is applied for a predetermined period of time, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
and the control circuit determining the location information when the data enable is not applied for a predetermined period of time. (See location sensing operation according to when DE is not applied for a predetermined period of time in Fig. 4 in Lee).
Regarding dependent claim 19, Lee, as modified by Park, discloses the display device according to claim 18, wherein:
the data driver supplies the rewrite data voltage to the sensing pixel through the data line during a data rewrite period in which a previous image display state is reconstructed due to the supply of the rewrite data (See timeframe, t2 in Fig. 3, more specifically the “Recovery” period).
Regarding dependent claim 20, Lee, as modified by Park, discloses the display device according to claim 19, wherein:
the timing controller sets the grayscale correction rate so that as a row number of the sensing control line increases in the second direction, a grayscale value of the grayscale correction rate decreases (Fig. 3, [0054],  "The recovery data 50A, which is located at the upper end of the panel 100 and supplied to the N-th line in which the scan order is relatively fast in the active section, is relatively large because the charging time t2 of the recovery data 50A is relatively short and includes the compensation value 30A. The recovery data 508, which is located ai the lower end of the pane! 100 and is supplied to the M-in line in which the scan order is relatively slow in the active section, is the compensation value because the charging time t4 of the recovery data 50B is relatively long. 30A) and a smaller compensation vale 30B).


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Publication 2021/0104195 to Choi teaches using the data driver to measure a pixel circuit (Fig. 3) using the same pixel circuit of the instant application (Fig. 2), but does not teach using the initialization voltage as part of the determining a compensation voltage for the pixel circuit.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHAD M DICKE/Primary Examiner, Art Unit 2693